EXHIBIT 10.1

 

ASSET PURCHASE AGREEMENT

 

THIS ASSET PURCHASE AGREEMENT (the “Agreement”) is made as of the 14th day of
October, 2014, between Robert L. Scragg, together with his wife Barbara J.
Scragg, individuals, (the “Scraggs”) having an address of 554 S.W. Mayfair Lane,
Lake City, Florida 32024; Alpha Engines Corporation (“Alpha”), a Delaware
corporation having its offices at 554 S.W. Mayfair Lane, Lake City, Florida
32024) (individually and collectively the Scragg(s) and Alpha are referred to as
the “Seller”) and Turbine Truck Engines, Inc., a Nevada corporation, having an
office at 46600 Deep Woods Road, Paisley, Florida 32767 (the “Purchaser”); the
Seller and the Purchaser being collectively referred to as the “Parties”.

 

The Escrow Agent shall be Kimberly L. Rudge, PA, whose mailing address is 4654
SR 64 E, #133, Bradenton, Florida 34208.

 

In consideration of the premises outlined herein and such other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, the Parties, intending to be legally bound, hereby agree as
follows:

  

 
1


--------------------------------------------------------------------------------




 

ARTICLE 1

 

SALE OF PROPERTY

 

1.1 Sellers are the sole owner(s) of the Assets listed on Schedule A, attached
hereto and incorporated herein by reference.

 

1.2 Seller desire to sell and Purchaser desires to purchase all of Seller’s
right, title and interest in and to the Assets more fully described on Schedule
A.

 

1.3 Seller shall sell the Assets, free and clear of liens and encumbrances
except as set forth on Schedule B.

 

1.4 Purchaser shall not assume, pay or discharge or in any respect be liable for
any liability, obligation, commitment or expense of Seller(s), including without
limitation any liability (actual or contingent), loss, commitment, obligation or
expense of Sellers relating to the Technology or Intellectual Property, prior to
the Closing date, including the negotiation, preparation or performance under
this Agreement or relating to any tax liabilities of any nature whatsoever.

 

ARTICLE 2

 

PURCHASE PRICE

 

2.1 The total Purchase Price shall be Seven Hundred Fifty Thousand (750,000)
restricted shares of the Purchaser’s common stock.

 

2.2 In addition to the Purchase Price, Purchaser shall pay the sum of One
Thousand and no/100 Dollars ($1,000) (the “Royalty Payment”) directly to Seller
upon full execution of this Agreement, towards the outstanding Royalty payments
currently due to Alpha and which may continue to accrue on or before Closing.

 

2.3 It being a condition precedent to the Closing, and the intention of the
parties hereto, that any licensing agreements between Turbine Truck Engines and
the Sellers, to include any other company or agent involving the Sellers, and
including but not limited to Alpha Engines Corporation, will be immediately
terminated and that any and all outstanding royalty payments or compensation and
any additional future royalty payments or compensation, except for the Royalty
Payment referenced in Section 2.2 hereof, shall be forgiven and no longer
applicable.

 

2.4 Seller’s obligations hereunder shall be conditioned upon the execution and
delivery by the Purchaser to Escrow Agent for delivery to Sellers at Closing, in
form and substance satisfactory to Sellers and its counsel, the following
documents:

 

(a) A resolution of the Board of Directors of the Purchaser authorizing the
execution and performance of this Agreement.

 

(b) A representation from the President of the Purchaser that: (i) Purchaser is,
and on the Closing Date, will be a corporation duly organized, validly existing
and in good standing under the laws of the State of Nevada; (ii) the execution
and delivery of this Agreement and all other documents executed in connection
herewith by Purchaser have been duly and validly authorized and all requisite
corporate action has been taken to make it valid and binding upon the Purchaser
in accordance with its terms; and (iii) the consummation of the transactions
contemplated by this Agreement will not result in the breach of any term or
provision of the Certificate of Incorporation or By-Laws of the Purchaser.

 

 
2


--------------------------------------------------------------------------------




  

ARTICLE 3

 

REPRESENTATIONS BY SELLER

 

3.1 Sellers warrant and represent as follows:

 

(a) Sellers shall, at Closing, have good and marketable title to all of the
Schedule A assets which shall not be subject to any mortgage, lien or
encumbrance except as set forth in Schedule B hereof.

 

(b) Sellers have received no notice of violations or claims to or relating to
the Assets being sold pursuant to this Agreement and the Assets are not subject
to any pending or threatened litigation or claim.

 

(c) Sellers have not encumbered or assigned the Assets. Sellers warrant and
represent that the license granted to Alpha (the “Alpha license”), has been or
will be officially terminated prior to Closing. Seller shall provide proof of
such termination on or before Closing, sufficient to satisfy Purchaser. Alpha is
executing this Agreement in part, to evidence its consent and acknowledgment
that the Alpha license is being officially terminated and is of no further force
and effect.

 

(d) Sellers are in the process of, and will have completed prior to Closing,
duly and validly terminating the Alpha license agreement and the Alpha license
will at Closing, be of no further effect. Robert L. Scragg is the President of,
and together with Barbara J. Scragg, they are the majority shareholders of
Alpha, and they hereby represent and warrant that Alpha will, on or before
Closing, be duly liquidated in accordance with the laws of the State of
Delaware. There is no other license or other agreements which would impede the
Seller’s ability to convey the Assets free and clear of any lien or claim.

 

(e) Sellers will take all actions necessary to transfer the Assets and will
further undertake to ensure the complete transfer of the Assets.

 

ARTICLE 4

 

CLOSING DATE

 

The Closing shall be held on or before November 20, 2014, at the offices of the
Purchaser or at such other location as agreed upon by the Parties. The Closing
Date may be extended upon request of either party for an additional thirty (30)
days.

 

 
3


--------------------------------------------------------------------------------




  

ARTICLE 5

 

DOCUMENTS TO BE DELIVERED TO ESCROW AGENT AND AT CLOSING

 

5.1 The following documents shall be executed and delivered to the Escrow Agent
to be held pending the Closing:

 

(a) Sellers will deliver all of the documents described in the attached Schedule
D.

 

(b) The Purchaser shall deliver the Purchase Price.

 

5.2 The following documents shall be executed and delivered to the Escrow Agent
at Closing:

 

(a) Evidence of the termination of the Alpha licensing Agreement satisfactory to
Purchaser in its sole and absolute discretion.

 

(b) Evidence of the final winding up of Alpha with the State of Delaware
satisfactory to Purchaser in its sole and absolute discretion.

 

ARTICLE 6

 

SUBSEQUENT EVENTS

 

6.1 Purchaser will engage Robert L. Scragg, as an independent consultant for the
purpose of working with the engineers Purchaser identifies for the turnover of
all applicable intellectual property, proprietary information, data, notes,
hardware, pertinent material, improvements and advancements directly or
indirectly related to both technologies. Upon completion of the turnover of all
applicable intellectual property, proprietary information, data, notes,
hardware, pertinent material, improvements and advancements directly or
indirectly related to the technologies, Sellers, Robert L. Scragg and Barbara J.
Scragg, will receive 250,000 (two hundred fifty thousand) free-trading shares,
as compensation for the services provided as an independent consultant, from
Purchaser's authorized 2011 Employee Compensation Plan.

 

6.2 Sellers, Robert L. Scragg and Barbara J. Scragg, will receive an additional
1,000,000 (one million) shares of Purchaser’s restricted common stock, upon
either (a) Purchaser’s certification of viability, which shall be made by
Purchaser using reasonable commercial standards, of either of the Detonation
Cycle Gas Turbine Engine (DCGT) or the Gas-to-Liquid (GTL) technology, which
shall include at a minimum, the independent collection of data proving
commercial viability or (b) commercial sales by BUYER or its successors or
licensees of products embodying either of the Detonation Cycle Gas Turbine
Engine (DCGT) or the Gas-to-Liquid (GTL) technology.

 

 
4


--------------------------------------------------------------------------------




  

ARTICLE 7

 

BROKER

 

The Parties hereto represent and warrant to the other that all negotiations
relating to this Agreement have been carried on by them directly, without the
intervention of any person, firm or corporation and each of the Parties
indemnifies and holds harmless the other against and in respect of any claim for
brokerage or other commissions relating to this Agreement or to the transactions
contemplated hereunder. The representations contained in this Article 7 shall
survive closing.

 

ARTICLE 8

 

BINDING EFFECT AND NON-ASSIGNABLE

 

Except as otherwise provided herein, this Agreement shall be binding upon and
inure to the benefit of the Parties hereto, their successors and assigns,
personal representatives and distributees. Neither party may assign this
Agreement.

 

ARTICLE 9

 

INTEGRATION

 

This Agreement is executed in connection with those certain Intellectual
Property Transfer Documents outlined in Schedule D, each of which shall be
executed simultaneously herewith (individually and collectively the “Transaction
Documents”). The Transaction Documents taken as a whole, constitute the entire
understanding of the Parties, and revoke and supersede all prior oral or written
agreements between the Parties.

 

 
5


--------------------------------------------------------------------------------




  

ARTICLE 10

 

NOTICES

 

Any notice required hereunder shall be in writing and shall be deemed if mailed
by certified or registered mail, postage prepaid, return receipt requested,
addressed to the Party at its respective address as set forth hereinabove, or at
any other address which such Party may hereafter designate by written notice to
the other. Copies of all notices shall be sent in like manner to the respective
attorneys of each of the Parties, as follows:

 

 

Seller:

Robert L. Scragg and

 

 

Barbara Scragg and

 

 

Alpha Engines Corporation

 

 

554 S.W. Mayfair Lane

 

 

Lake City, Florida 32024

 

 

 

 

Purchaser:

Turbine Truck Engines, Inc.

 

 

46600 Deep Woods Road

 

 

Paisley, Florida 32767

  

ARTICLE 11

 

MISCELLANEOUS

 

11.1 The captions as used in this Agreement are inserted as a matter of
convenience and for reference, and in no way define, limit or describe the scope
of this Agreement or the intent of any provision thereof.

 

11.2 The Parties agree to execute such other and further documents as may be
necessary to effectuate this Agreement. The Parties further agree to be
responsible for their own respective expenses in connection with the transaction
contemplated herein.

 

 

11.3 All news releases or public statements must be approved, prior to its
release, by the Purchaser.

 

11.4 In the event any representation or warranty of Seller shall be found to be
inaccurate prior to Closing, Purchaser shall so notify Seller. Seller may, in
such event, elect to make good any damage or cure the condition complained of
prior to Closing or terminate this Agreement, subject to the right of Purchaser
to take title subject to such inaccurate warranty or representation, with no
abatement of the purchase price and without any further liability on the part of
Seller with regard to such representation or warranty. In the event Purchaser
learns of such inaccuracy after Closing, with respect to any representation or
warranty which by the terms of this Agreement shall specifically survive
Closing, Purchaser shall so notify Seller and Seller shall have a reasonable
opportunity to make good any damage or cure the condition complained of before
incurring any other liability under this Agreement or subjecting Purchaser to
any further liability or damage.

 

 
6


--------------------------------------------------------------------------------




  

11.5 All parties understand that Purchaser is a U.S. reporting publicly traded
corporation and that the common shares will be issued, and as provided under the
guiding U.S. rules and regulations. Furthermore, all parties understand these
shares will carry the same rights and conditions, with no special terms or
conditions, as all the Purchaser’s common shares authorized for issue under the
companies' Nevada Articles of Incorporation.

 

11.6 All stock to be issued to Seller, on or after the date hereof hereunder, is
subject to pro-rata adjustment in the event that the Purchaser shall, prior to
the issuance date, approve any forward or reverse stock split.

 

11.7 This Agreement may be executed in counterparts, each of which when taken
together shall constitute an original.

 

11.8 The Parties acknowledge having had the opportunity to obtain the review of
the Agreement and its terms by counsel of their own choosing, and the Agreement
shall be construed as having been made and entered into as the result of
arms-length negotiations, entered into freely and without coercion or duress,
between parties of equal bargaining power.

 

11.9 Except as permitted below, each Party shall maintain the confidentiality of
the Agreement. The negotiations in connection with this Agreement were and are
intended by the Parties to be privileged settlement discussions, and are
confidential; neither Party shall disclose such negotiations except as required
under the provisions of applicable securities laws and/or as compelled to do so
by a court of competent jurisdiction.

 

11.10 The execution of this Agreement and the transmission thereof by facsimile
or e-mail shall be binding on the Party signing and transmitting same by
facsimile or e-mail fully and to the same extent as if a counterpart of this
Agreement bearing such Party’s original signature has been delivered.

 

11.11 Each signatory on behalf of a Party to this Agreement represents and
warrants that he or she is a duly authorized representative of that Party, with
full power and authority to agree to this Agreement and all the terms herein on
behalf of that Party, which Party shall be bound by such signature.

    

11.12 This Agreement shall be governed in accordance with the laws of the State
of Florida and applicable federal laws. Venue for all disputes under this
Agreement shall be resolved by litigation in the courts of the State of Florida,
Sumter County, including Florida Middle District Federal Court therein and the
Parties all consent to the jurisdiction of such courts, agree to accept service
of process by mail, and hereby waive any jurisdictional or venue defenses
otherwise available to it. In any action arising hereunder, the prevailing party
shall be entitled to recover from the other party its reasonable attorney's fees
and costs.

 

11.13 The Escrow Agent is not a party to this Agreement and executes the same
solely to evidence her consent to act as Escrow Agent as provided herein. The
Escrow Agent shall be indemnified and held harmless by the parties, and
indemnified against claims made, including attorney’s fees and costs. Escrow
Agent shall be reimbursed by Turbine for any reasonable expenses incurred in
administering of the Agreement, The Escrow Agent shall not be liable for any
action taken or omitted by it in good faith, and in no event shall the Escrow
Agent be liable or responsible except for the Escrow Agent’s own gross
negligence or willful misconduct. It is acknowledged by all parties that
Kimberly L. Rudge, Esq. acts as Turbine’s legal counsel in this and other
matters, and any perceived or actual conflict is expressly waived.

  

 
7


--------------------------------------------------------------------------------




 

ARTICLE 12

 

REPRESENTATION BY CORPORATE PURCHASER

 

The Purchaser represents and warrants as follows, said representations and
warranties to survive the Closing hereunder:

 

(a) That Purchaser is, and on the Closing Date will be, a corporation duly
organized, validly existing and in good standing under the laws of the State of
Nevada.

 

(b) The execution and delivery of this Agreement and all other documents
executed in connection herewith by Purchaser have been duly and validly
authorized and all requisite corporate action has been taken to make it valid
and binding upon the Purchaser in accordance with its terms.

 

(c) The consummation of the transactions contemplated by this Agreement will not
result in the breach of any terms or provisions of the Certificate of
Incorporation or the By-laws of the Purchaser.

  

 

ARTICLE 13

 

NATURE AND SURVIVAL OF REPRESENTATIONS

 

Except for representations and warranties which are specifically stated herein
to survive Closing, no representation, warranty or agreement made by Seller
hereunder shall be deemed to survive Closing and no representation other than
expressly stated in this Agreement shall be binding upon Seller.

 

[Signatures continued on the following page]

 

 
8


--------------------------------------------------------------------------------




  

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written. 

 

 

SELLER(S):

          By:      

Robert L. Scragg, individually and as

     

President/Secretary of

     

Alpha Engines Corporation

 

  

By:      

Barbara J. Scragg, individually and as

     

Treasurer of Alpha Engines Corporation

 

  

 

PURCHASER:

 

 

Turbine Truck Engines, Inc.

        By:      

Enzo Cirillo, Interim CEO and

     

Chairman of the Board

          By:

Michael Rouse, President

   

ESCROW AGENT:     Kimberly L. Rudge, PA       By:    

Kimberly L. Rudge, Esq., President

 

  

 
9


--------------------------------------------------------------------------------




 

STATE OF FLORIDA 

COUNTY OF VOLUSIA

 

The foregoing instrument was sworn to and subscribed before me this 14th day of
October, 2014, by Robert L. Scragg, individually and as President/ Secretary of
Alpha Engines Corporation and who is personally known to me or who produced
Florida Driver’s License as identification. 

 

 

By:       Notary Public      

Printed Name: Timothy M. Webb

  [Notary Stamp and Seal]      

  

STATE OF FLORIDA 

COUNTY OF VOLUSIA

 

The foregoing instrument was sworn to and subscribed before me this 14th day of
October, 2014, by Barbara J. Scragg, individually and as Treasurer of Alpha
Engines Corporation and who is personally known to me or who produced Florida
Driver’s License as identification.

 

 

  By:         Notary Public      

Printed Name: Timothy M. Webb

  [Notary Stamp and Seal]      

   

 
10


--------------------------------------------------------------------------------




 

STATE OF FLORIDA 

COUNTY OF VOLUSIA

 

The foregoing instrument was sworn to and subscribed before me this 14th day of
October, 2014, by Michael Rouse, as President of Turbine Truck Engines, Inc.,
and who is personally known to me or who produced __________N/A_____________as
identification.

 

 

  By:         Notary Public      

Printed Name: Timothy M. Webb

  [Notary Stamp and Seal]      

 



STATE/PROVINCE ONTARIO, CANADA

 

COUNTY OF ____N/A_______

 

The foregoing instrument was sworn to and subscribed before me this 17th day of
October, 2014, by Enzo Cirillo, as Interim CEO and Chairman of the Board of
Turbine Truck Engines, Inc., and who is personally known to me or who produced
________N/A__________as identification.

 

 

  By:         Notary Public      

Printed Name: Mauro Marchioni

  [Notary Stamp and Seal]      

  

 
11


--------------------------------------------------------------------------------




 

ASSETS

 

SCHEDULE A

 

All the Seller’s right, title and interest, including all intellectual property
rights, constituting my entire interest in the United States and throughout the
world to the following:

 

 

(a)

Detonation Cycle Gas Turbine Engine (DCGT) to include all United States and
International patents, all related intellectual property, all notes, data and
any and all improvements and advancements directly and indirectly related to
this "DCGT" technology, including but not limited to the Rotary Mechanically
Reciprocated Sliding Metal Vane Air Pump and Boundary Layer Gas Turbines
Integrated with a Pulse Gas Turbine Engine System.

 

 

   

(b)

Electromagnetic process and apparatus for making methanol, also referred to as
Gas-to-Liquid (GTL) technology, to include all United States and International
patents, all related intellectual property, all notes, data and any and all
improvements and advancements directly and indirectly related to this "GTL"
technology.

 

 

   

(c)

(c) U.S. Patent 6,000,214 and any reissue or extensions as more fully described
in those certain Assignment(s) of Rights – Patent, of even date herewith;

 

 

   

(d)

(d) U.S. patent application Ser. No. 11/948348 and any continuation or division
thereof as more fully described in those certain Assignment(s) of Rights –
Patent, of even date herewith;

 

 

   

(e)

International PCT Patent Application Ser. No. PCT/US2008/084328 and all national
stage applications based thereon; as more fully described in those certain
Assignment(s) of Rights – Patent, of even date herewith

 

 

   

(f)

Chinese (CN) Patent – Application No. 200880011557.8 dated 2011, titled “Rotary
Mechanically Reciprocated Sliding Metal Vane Air Pump and Boundary Layer Gas
Turbines Integrated with a Pulse Gas Turbine Engine System as more fully
described in those certain Assignment(s) of Rights – Patent, of even date
herewith; and

 

 

   

(g)

All convention and treaty rights pertaining to any of the above.

  

 
12


--------------------------------------------------------------------------------




  

ENCUMBRANCES AND LIABILITIES

 

SCHEDULE B

 

There are no liens or encumbrances relating to any of the Schedule A Assets.

 

Of Note: Item (d) of Schedule A - U.S. patent application Ser. No. 11/948348 and
any continuation or division thereof as more fully described in those certain
Assignment(s) of Rights – Patent, of even date herewith – has been abandoned by
Sellers;

 

 
13


--------------------------------------------------------------------------------




  

EXISTING CONTRACTS

 

SCHEDULE C

 

There are no existing contracts.

 

 
14


--------------------------------------------------------------------------------




  

Intellectual Property Transfer Documents

 

SCHEDULE D

 

 

·

Technology Sale/Transfer/Assignment Agreement for All Intellectual Property (IP)

 

·

Assignment of Rights – Patent (Scragg)

 

·

Assignment of Rights – Patent Application (Scragg)

 

·

Assignment of Rights – Patent (Alpha)

 

·

Assignment of Rights – Patent Application (Alpha)

 

·

Assignment of Rights – Patent (Alpha - International)

 

·

Assignment of Rights – Patent (Scragg - International)

 

·

Assignment of Rights – Patent (Scragg – Chinese Patent)

 

·

Assignment of Rights – Patent (Alpha – Chinese Patent)

 

15

--------------------------------------------------------------------------------

 